DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,590,883 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Oldaker on 2/19/2021.

The application has been amended as follows: 
Claim 11 now recites: An apparatus comprising: a cylinder having at least one combustion chamber and a squish area having a non-zero squish angle disposed at or around a base of the at least one combustion chamber; wherein the at least one combustion chamber comprises a paraboloidal cavity; wherein the cylinder is adapted to ; wherein the cylinder includes a cylinder body and a cylinder head; wherein the cylinder head comprises the at least one combustion chamber and a sparkplug port; wherein the sparkplug port is offset from the centerline of the cylinder; and wherein an axis of symmetry of the paraboloidal cavity coincides with a centerline of the cylinder or a center of the piston top.
Claim 12 is now cancelled. 
	Claim 13 now recites: The apparatus of claim [[12]] 11, wherein the cylinder body and cylinder head are of a unitary construction.
	Claim 14 is now cancelled. 
Claim 15 now recites: The apparatus of claim [[14]] 11, wherein the cylinder head further comprises a fuel injection port.
Claim 16 now recites: The apparatus of claim [[15]] 13, wherein the fuel injection port is offset from a centerline of the cylinder.
	Claims 17-18 are now cancelled. 
Claim 19 now recites: The apparatus of claim [[18]] 11, wherein the cylinder has a squish ratio greater than or equal to 0.5.
Claim 20 is now cancelled. 
Allowable Subject Matter
Claims 1-11, 13, 15, 16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1 and 11, but more specifically, a cylinder having a squish angle disposed at the base of the combustion chamber with a squish ratio greater than or equal to 0.5 with the electrode of a spark plug being located at a position at a focal point of the paraboloidal cavity of the combustion chamber. All depending claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	2/25/2021